Name: 82/272/EEC: Commission Decision of 31 March 1982 authorizing the Government of Ireland to grant an exemption from Council Regulation (EEC) No 543/69 of 25 March 1969 on the harmonization of certain social legislation relating to road transport (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-05-06

 Avis juridique important|31982D027282/272/EEC: Commission Decision of 31 March 1982 authorizing the Government of Ireland to grant an exemption from Council Regulation (EEC) No 543/69 of 25 March 1969 on the harmonization of certain social legislation relating to road transport (Only the English text is authentic) Official Journal L 123 , 06/05/1982 P. 0046 - 0047*****COMMISSION DECISION of 31 March 1982 authorizing the Government of Ireland to grant an exemption from Council Regulation (EEC) No 543/69 of 25 March 1969 on the harmonization of certain social legislation relating to road transport (Only the English text is authentic) (82/272/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 543/69 of 25 March 1969 on the harmonization of certain social legislation relating to road transport, hereinafter referred to as 'the Regulation', as last amended by Regulation (EEC) No 2829/77 (1), and in particular Article 14a (3) (b) thereof, Whereas the Government of Ireland lodged an application on 31 July 1979 requesting the Commission to authorize an exemption from the Regulation in respect of the transport of milk from the farm to the dairy and vice versa within national frontiers; Whereas, in addition to the information on the structure of their dairy industry supplied with the application from the Irish Government, the Commission obtained further details in meetings with representatives of that Government on 29 September 1981 and 22 January 1982; Whereas the application by the Government of Ireland states that an exemption from the provisions of the Regulation relating to driving time and rest periods is required for milk transport because the structure of milk production and the milk industry demands a flexible transport system; that milk must be collected and processed speedily to avoid deterioration in quality; that the relatively undeveloped national road infrastructure reduces the speeds at which milk vehicles can travel; and that much of a driver's working day is not spent in driving but in carrying out other activities related to the collection of milk; Whereas, on account of the special features of this transport, milk can only be collected from farms by road; whereas this transport is organized by the dairies themselves; whereas the Commission is of the opinion that the question of competition between surface transport modes or within the road transport industry does not arise in this context; Whereas the average daily distance covered by a milk vehicle driver is limited and much of the working day is not spent on driving but on other activities; whereas there is therefore no threat to road safety from dispensing the transport of milk from the provisions of the Regulation on driving and rest periods; Whereas the application also states that the existing national road traffic legislation will continue to apply to this transport sector; Whereas the Commission accepts that the overall social and economic advantages of an exemption from the provisions of the Regulation on driving and rest periods outweigh the social benefits conferred by the Regulation in this case; Whereas, accordingly, the authorization for a permanent exemption from the provisions of the Regulation on driving and rest periods for the transport of raw milk from farm to dairy can be granted, subject to review within the next five years, to take account of social and economic developments, HAS ADOPTED THIS DECISION: Article 1 1. The Government of Ireland is hereby authorized to exempt from the application of Articles 7, 8, 11, 11a and 12 of Regulation (EEC) No 543/69, as provided for under Article 14a (3) (b) thereof, the transport of milk from farm to dairy. 2. The transport mentioned in paragraph 1 shall remain subject to the existing national provisions applicable to such transport. 3. The authorization hereby granted shall be subject to review before 1 January 1987 in the light of all the relevant circumstances then prevailing. Article 2 This Decision is addressed to Ireland. Done at Brussels, 31 March 1982. For the Commission Giorgios CONTOGEORGIS Member of the Commission (1) Codified text OJ No C 73, 17. 3. 1979, p. 1.